Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation member” in claims 1, 2, and 6-9 (disclosed as 14) and “fixing member” in claims 3, 6, and 9 (disclosed as belt 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over McWeeney et al. (US 2005/0272975) in view of Wang et al. (US 2017/0325660).
Regarding Claim 1, McWeeney discloses:
A medical device to be fixed to an operation section of an endoscope, the medical device comprising: 
an insertion section (3176) configured to be inserted into a treatment instrument insertion opening of the endoscope (shown in Fig. 31), and having a bending portion (3184) which is bendable; 
a housing (3132) disposed on a proximal end side of the insertion section, and having a first surface which is attached to a grasping portion of the endoscope (shown in Fig. 31 as the portion of the handle attached to the endoscope); and 
an operation member (3224) rotatably mounted on the housing about a first rotation axis, the operation member being configured to bend the bending portion (see Paragraph 0167), 
wherein the first surface is formed such that the first rotation axis and a second rotation axis of a rotary member mounted on the operation section of the endoscope become parallel to each other or become substantially parallel to each other when the (shown in Fig. 31 with the rotation axis of the knobs of the endoscope 3124 parallel to the rotation axis of the knobs of the medical device 3128), and 
the operation member is disposed on a second surface which makes an approximately 90 degrees with respect to the first surface and is parallel to a longitudinal axis of the housing (3224 is on a lateral wall of the device that is 90 degrees with respect to the first surface (most easily visualized when thinking of the device from above, but in any event, the two surfaces are orthogonal to one another), also, the lateral surface runs parallel to the longitudinal axis of the housing as it extends in the longitudinal direction).
McWeeney does not explicitly disclose wherein the operation member is disposed within a width of the housing in a direction of the first rotation axis when the housing is viewed in a direction orthogonal to the first rotation axis.  Wang teaches using operation members (5/6) that are disposed within the width of the housing (see Fig. 5 for an orthogonal view) to allow the user to manipulate the device with one hand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify McWeeney’s operation member with Wang’s configuration.  Such a modification enables the user to use the operation member and hold the device with one hand.

Regarding Claim 2, McWeeney and Wand disclose wherein the operation member is provided in plurality (McWeeney has two members 3280/3285 and Wang includes two members 5/6).

Regarding Claim 3, McWeeney further discloses a fixing member (3234) for fixing the housing to the operation section of the endoscope (shown in Fig. 31).

Regarding Claim 4, McWeeney further discloses wherein the medical device is an endoscope different from the endoscope (see Paragraphs 0178-0179 indicating that the medical device is an elongated tubular member with visualization, which is an endoscope).

Regarding Claim 5, McWeeney further discloses wherein the medical device is a catheter (see Paragraph 0141 “steerable catheter assembly 3128”).

Regarding Claim 6, McWeeney discloses:
A medical device to be fixed to an operation section of an endoscope, the medical device comprising: 
an insertion section (3176) configured to be inserted into a treatment instrument insertion opening of the endoscope (shown in Fig. 31), and having a bending portion (3184) which is bendable; 
a housing (3132) disposed on a proximal end side of the insertion section, and having a surface which is attached to a grasping portion of the endoscope (shown in Fig. 31 as the portion of the handle attached to the endoscope); 
a fixing member (3234) configured to fix the housing to the operation section of the endoscope (shown in Fig. 31); and 
(3224) rotatably mounted on the housing about a first rotation axis, the operation member being configured to bend the bending portion (see Paragraph 0167), 
wherein the surface includes a planar surface portion being flat or approximately flat (shown in Fig. 31 as the surface connected to the endoscope, the surface is at least approximately flat to ensure a stable connection with the endoscope), the planar surface portion being formed such that the first rotation axis and a second rotation axis of a rotary member mounted on the operation section of the endoscope become parallel to each other or become substantially parallel to each other when the housing is mounted on the grasping portion of the endoscope (shown in Fig. 31 with the rotation axis of the knobs of the endoscope 3124 parallel to the rotation axis of the knobs of the medical device 3128).
McWeeney does not explicitly disclose wherein the operation member is disposed within a width of the housing in a direction of the first rotation axis when the housing is viewed in a direction orthogonal to the first rotation axis.  Wang teaches using operation members (5/6) that are disposed within the width of the housing (see Fig. 5 for an orthogonal view) to allow the user to manipulate the device with one hand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify McWeeney’s operation member with Wang’s configuration.  Such a modification enables the user to use the operation member and hold the device with one hand.

Claim 7, the combination of McWeeney and Wang discloses wherein the operation member is an operation lever (Wang’s 5/6 are levers), and a rotation range of the operation lever is restricted (Wang’s levers are restricted by the body of the device).

Regarding Claim 8, McWeeney discloses:
An endoscope system comprising: 
an endoscope (3124); and 
a medical device (3128) fixed to an operation section of the endoscope (shown in Fig. 31), 
wherein the medical device includes: 
an insertion section (3176) inserted into a treatment instrument insertion opening of the endoscope (shown in Fig. 31), and having a bending portion (3184) which is bendable;
a housing (3132) disposed on a proximal end side of the insertion section, and having a first surface which is attached to a grasping portion of the endoscope (shown in Fig. 31 as the portion of the handle attached to the endoscope); and 
an operation member (3224) rotatably mounted on the housing about a first rotation axis, the operation member being configured to bend the bending portion (see Paragraph 0167), and 
the first surface is formed such that the first rotation axis and a second rotation axis of a rotary member mounted on the operation section of the endoscope become parallel to each other or become substantially parallel to each other when the housing is (shown in Fig. 31 with the rotation axis of the knobs of the endoscope 3124 parallel to the rotation axis of the knobs of the medical device 3128), and 
the operation member is disposed on a second surface which makes an approximately 90 degrees with respect to the first surface and is parallel to a longitudinal axis of the housing (3224 is on a lateral wall of the device that is 90 degrees with respect to the first surface (most easily visualized when thinking of the device from above, but in any event, the two surfaces are orthogonal to one another), also, the lateral surface runs parallel to the longitudinal axis of the housing as it extends in the longitudinal direction), and 
McWeeney does not explicitly disclose wherein the operation member is disposed within a width of the housing in a direction of the first rotation axis when the housing is viewed in a direction orthogonal to the first rotation axis.  Wang teaches using operation members (5/6) that are disposed within the width of the housing (see Fig. 5 for an orthogonal view) to allow the user to manipulate the device with one hand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify McWeeney’s operation member with Wang’s configuration.  Such a modification enables the user to use the operation member and hold the device with one hand.

Regarding Claim 9, McWeeney discloses:
An endoscope system comprising: 
an endoscope (3124); and 
(3128) fixed to an operation section of the endoscope (shown in Fig. 31), 
wherein the medical device includes: 
an insertion section (3176) inserted into a treatment instrument insertion opening of the endoscope (shown in Fig. 31), and having a bending portion (3184) which is bendable; 
a housing (3132) disposed on a proximal end side of the insertion section, and having a surface which is attached to a grasping portion of the endoscope (shown in Fig. 31 as the portion of the handle attached to the endoscope); 
a fixing member (3234) configured to fix the housing to the operation section of the endoscope (shown in Fig. 31); and 
an operation member (3224) rotatably mounted on the housing about a first rotation axis, the operation member being configured to bend the bending portion (see Paragraph 0167), and 
the surface includes a planar surface portion being flat or approximately flat (shown in Fig. 31 as the surface connected to the endoscope, the surface is at least approximately flat to ensure a stable connection with the endoscope), the planar surface portion being formed such that the first rotation axis and a second rotation axis of a rotary member mounted on the operation section of the endoscope become parallel to each other or become substantially parallel to each other when the housing is mounted on the grasping portion of the endoscope (shown in Fig. 31 with the rotation axis of the knobs of the endoscope 3124 parallel to the rotation axis of the knobs of the medical device 3128).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Masaki (US 2013/0303855) discloses another endoscopic bending control mechanism that is within the width of the housing (see Figs. 2 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795